     Case 2:20-cv-03760-RGK-PLA Document 29 Filed 04/27/20 Page 1 of 1 Page ID #:1329

Barrett S. Litt, SBN 45527, blitt@kmbllaw.com
Lindsay Battles, SBN 262862, lbattles@kmbllaw.com
Kaye, McLane, Bednarski & Litt, LLP
975 East Green St.
Pasadena, California 91106
Telephone: (626) 844-7660, Facsimile: (626) 844-7670

                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                      CASE NUMBER
Cullors, et al., individually and as class representatives
                                                                        20-cv-3760
                                                      Plaintiff(s),
                                v.
                                                                           NOTICE OF DISMISSAL PURSUANT
COUNTY OF LOS ANGELES, SHERIFF ALEX M
                                                                            TO FEDERAL RULES OF CIVIL
VILLANUEVA, in his official capacity, et al
                                                                                PROCEDURE 41(a) or (c)
                                                    Defendant(s).

PLEASE TAKE NOTICE: (Check one)

    ✔ This action is dismissed by the Plaintiff(s) in its entirety.
    G

    G The Counterclaim brought by Claimant(s)                                                                                is
      dismissed by Claimant(s) in its entirety.

    G The Cross-Claim brought by Claimants(s)                                                                                is
      dismissed by the Claimant(s) in its entirety.

    G The Third-party Claim brought by Claimant(s)                                                                           is
      dismissed by the Claimant(s) in its entirety.

    G ONLY Defendant(s)

         is/are dismissed from (check one) G Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
         brought by                                                                                                      .

    The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




     4/27/2020                                        /s/ Barrett S. Litt
                 Date                                                   Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)           NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
